Case 16-38477        Doc 61     Filed 02/06/19     Entered 02/06/19 11:48:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-38477
         Jose Davila
         Christine Davila
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/06/2016.

         2) The plan was confirmed on 04/21/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/04/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/16/2018, 10/09/2018.

         5) The case was dismissed on 12/07/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-38477       Doc 61      Filed 02/06/19    Entered 02/06/19 11:48:31                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $3,950.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $3,950.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,679.05
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $210.95
     Other                                                                  $60.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,950.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Secured             0.00          0.00             0.00           0.00       0.00
 BANK OF AMERICA                Secured        4,419.66           0.00             0.00           0.00       0.00
 BANK OF AMERICA                Secured             0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured      2,119.00           0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      1,288.00         644.85           644.85           0.00       0.00
 NATIONAL COLLEGIATE TRUST      Unsecured            NA           0.00             0.00           0.00       0.00
 NAVIENT SOLUTIONS INC          Unsecured           0.00          0.00             0.00           0.00       0.00
 NAVIENT SOLUTIONS INC          Unsecured           0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         387.00        450.83           450.83           0.00       0.00
 SC AT 900 N MICHIGAN LLC       Unsecured      3,149.00       4,168.91         4,168.91           0.00       0.00
 UNITED CCOLLECTION BUREAU INC Unsecured          708.00           NA               NA            0.00       0.00
 UNIVERSITY OF ILLINOIS CHICAGO Unsecured          44.73           NA               NA            0.00       0.00
 PATHOLOGY ASSOC OF AURORA LLC Unsecured            1.26           NA               NA            0.00       0.00
 QUEST DIAGNOSTICS              Unsecured           2.97           NA               NA            0.00       0.00
 RHEUMATOLOGY ASSOCIATES        Unsecured         401.26           NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTERY Unsecured            900.00           NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL GROUP      Unsecured          40.00           NA               NA            0.00       0.00
 SUNRISE CREDIT SERVICES        Unsecured         268.93           NA               NA            0.00       0.00
 VALLEY IMAGING CONSULTANTS     Unsecured          48.00           NA               NA            0.00       0.00
 WINDHAMS PROFESSIONALS         Unsecured         223.21           NA               NA            0.00       0.00
 DREYER MEDICAL                 Unsecured         132.85           NA               NA            0.00       0.00
 THE ASHTON-DRAKE GALLERIES     Unsecured         300.00           NA               NA            0.00       0.00
 CASTLE ORTHOPAEDICS SPORTS ME Unsecured           40.00           NA               NA            0.00       0.00
 CTR OF NEUROLOGICAL DISEASES Unsecured            40.00           NA               NA            0.00       0.00
 CERTIFIED SERVICES/CASTLE ORTH Unsecured         934.00           NA               NA            0.00       0.00
 DIVERSIFIED SVS GROUP          Unsecured         525.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-38477      Doc 61        Filed 02/06/19    Entered 02/06/19 11:48:31                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal       Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
 DUPAGE VALLEY ANES LTD          Unsecured         189.67           NA           NA             0.00        0.00
 EDWARD AMBULANCES SERVICES      Unsecured         481.95           NA           NA             0.00        0.00
 EXPRESS SCRIPTS                 Unsecured         187.60           NA           NA             0.00        0.00
 GUARDIAN ANESTHESIA ASSOC       Unsecured          32.50           NA           NA             0.00        0.00
 LABORATORY AND PATHOLOGY        Unsecured          14.19           NA           NA             0.00        0.00
 MARTINS ADEOYE LLC              Unsecured         273.10           NA           NA             0.00        0.00
 MEDICAL BUSINESS BUREAU         Unsecured           3.55           NA           NA             0.00        0.00
 NAPERVILLE RADIOLOGISTS         Unsecured          35.03           NA           NA             0.00        0.00
 ALLEGIANCE BENEFIT PLAN         Unsecured          42.42           NA           NA             0.00        0.00
 AT&T                            Unsecured         295.11           NA           NA             0.00        0.00
 ATG CREDIT LLC                  Unsecured          40.00           NA           NA             0.00        0.00
 BAILEY FOOT SPECIALISTS PC      Unsecured         162.93           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00         0.00            0.00        0.00
 VERIPRO SOLUTIONS               Unsecured     33,225.00     26,494.60     26,494.60            0.00        0.00
 WELLS FARGO EDUCATION FINANCI   Unsecured           0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00               $0.00
       Mortgage Arrearage                                     $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                      $0.00                 $0.00               $0.00
 TOTAL SECURED:                                               $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $31,759.19                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $3,950.00
        Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                          $3,950.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-38477        Doc 61      Filed 02/06/19     Entered 02/06/19 11:48:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
